            Case 1:20-cv-08619 Document 1 Filed 10/15/20 Page 1 of 14




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK


  PINCHAS RAUL,
                                                      Civil Action No.
                      Plaintiff,
                                                      COMPLAINT FOR VIOLATIONS
       v.                                             OF THE FEDERAL SECURITIES
                                                      LAWS

    MONTAGE RESOURCES
    CORPORATION, RANDALL ALBERT,                      JURY TRIAL DEMANDED
    MARK BURROUGHS, GENE DAVIS,
    DON DIMITRIEVICH, RICHARD
    PATERSON, D. MARTIN PHILLIPS,
    JOHN REINHART, DOUGLAS
    SWANSON, and ROBERT ZORICH,


                      Defendants.



       Plaintiff Pinchas Raul (“Plaintiff”) by and through his undersigned attorneys, brings this

action on behalf of himself, and alleges the following based upon personal knowledge as to those

allegations concerning Plaintiff and, as to all other matters, upon the investigation of counsel,

which includes, without limitation: (a) review and analysis of public filings made by Montage

Resources Corporation (“Montage” or the “Company”) and other related parties and non-parties

with the United States Securities and Exchange Commission (“SEC”); (b) review and analysis of

press releases and other publications disseminated by certain of the Defendants (defined below)

and other related non-parties; (c) review of news articles, shareholder communications, and

postings on the Company’s website concerning the Company’s public statements; and (d) review

of other publicly available information concerning Montage and the Defendants.
            Case 1:20-cv-08619 Document 1 Filed 10/15/20 Page 2 of 14




                                 SUMMARY OF THE ACTION

       1.       This is an action brought by Plaintiff against Montage and the Company’s Board

of Directors (the “Board” or the “Individual Defendants”) for their violations of Section 14(a)

and 20(a) of the Securities Exchange Act of 1934, 15.U.S.C. §§ 78n(a), 78t(a), and SEC Rule

14a-9, 17 C.F.R. 240.14a-9, in connection with the proposed acquisition of the Company by

Southwestern Energy Company (“Southwestern”) (the “Proposed Transaction”).

       2.       On August 12, 2020, the Company announced that it had entered into an

Agreement and Plan of Merger (the “Merger Agreement”) with Southwestern. Pursuant to the

terms of the Merger Agreement the Company’s shareholders will receive 1.8656 shares of the

Southwestern common stock for each share of Montage common stock owned (the “Merger

Consideration”).

       3.       On October 6, 2020, in order to convince the Company’s shareholders to vote in

favor of the Proposed Transaction, the Board authorized the filing of a materially incomplete and

misleading proxy statement with the SEC (the “Proxy Statement”), in violation of Sections 14(a)

and 20(a) of the Exchange Act. The Company will hold a special meeting of its stockholders on

November 12, 2020, among other things, to adopt the Proposed Transaction.

       4.       For these reasons, and as set forth in detail herein, Plaintiff asserts claims against

Montage and the Board for violations of Sections 14(a) and 20(a) of the Exchange Act and Rule

14a-9. Plaintiff seeks to enjoin Defendants from taking any steps to consummate the Proposed

Transaction unless and until the material information discussed below is disclosed to Montage

shareholders before the vote on the Proposed Transaction or, in the event the Proposed

Transaction is consummated, recover damages resulting from the Defendants’ violations of the

Exchange Act.




                                                  2
                Case 1:20-cv-08619 Document 1 Filed 10/15/20 Page 3 of 14




                                  JURISDICTION AND VENUE

          5.     This Court has subject matter jurisdiction over all claims asserted herein pursuant

to Section 27 of the Exchange Act, 15 U.S.C § 78aa, and 28 U.S.C. § 1331, as Plaintiff alleges

violations of Sections 14(a) and 20(a) of the Exchange Act.

          6.     This Court has personal jurisdiction over all of the Defendants because each is

either a corporation that conducts business in, solicits shareholders in, and/or maintains

operations within, this District, or is an individual who is either present in this District for

jurisdictional purposes or has sufficient minimum contacts with this District so as to make the

exercise of jurisdiction by this Court permissible under traditional notions of fair play and

substantial justice.

          7.     Venue is proper under 28 U.S.C. § 1391 because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.

                                          THE PARTIES

          8.     Plaintiff is, and has been at all times relevant hereto, the owner of Montage

shares.

          9.     Defendant Montage is incorporated under the laws of Delaware and has its

principal executive offices located at 122 West John Carpenter Freeway, Suite 300, Irving, Texas

75039. The Company’s common stock trades on the NYSE under the symbol “MR.”

          10.    Defendant Randall Albert (“Albert”) has been the Company’s Chairman of the

Board at all times during the relevant time period.

          11.    Defendant Mark Burroughs (“Burroughs”) is and has been a member of the

Company’s Board at all times during the relevant time period.




                                                  3
             Case 1:20-cv-08619 Document 1 Filed 10/15/20 Page 4 of 14




       12.     Defendant Gene Davis (“Davis”) is and has been a member of the Company’s

Board at all times during the relevant time period.

       13.     Defendant Don Dimitrievich (“Dimitrievich”) is and has been a member of the

Company’s Board at all times during the relevant time period.

       14.     Defendant Richard Paterson (“Paterson”) is and has been a member of the

Company’s Board at all times during the relevant time period.

       15.     Defendant D. Martin Phillips (“Phillips”) is and has been a member of the

Company’s Board at all times during the relevant time period.

       16.     Defendant John Reinhart (“Reinhart”) is and has been the Company’s Chief

Executive Officer, President, and member of the Company’s Board at all times during the

relevant time period.

       17.     Defendant Douglas Swanson (“Swanson”) is and has been a member of the

Company’s Board at all times during the relevant time period.

       18.     Defendant Robert Zorich (“Zorich”) is and has been a member of the Company’s

Board at all times during the relevant time period.

       19.     Defendants Albert, Burroughs, Davis, Dimitrievich, Paterson, Phillips, Reinhart,

Swanson, and Zorich are collectively referred to herein as the “Individual Defendants.”

       20.     The Individual Defendants, along with Defendant Montage, are collectively

referred to herein as “Defendants.”




                                                 4
             Case 1:20-cv-08619 Document 1 Filed 10/15/20 Page 5 of 14




                              SUBSTANTIVE ALLEGATIONS

                                 Background of the Company

       21.    Montage is an exploration and production company with approximately 195,000

net effective core undeveloped acres currently focused on the Utica and Marcellus Shales of

Southeast Ohio, West Virginia, and North Central Pennsylvania.

                    The Company Announces the Proposed Transaction

       22.    On August 12, 2020, the Company jointly issued a press release announcing the

Proposed Transaction. The press release stated in part:

       SPRING, Texas--(BUSINESS WIRE)--Southwestern Energy Company (NYSE:
       SWN) and Montage Resources Corporation (NYSE: MR) today announced that
       they have entered into a definitive merger agreement under which Southwestern
       Energy will acquire Montage Resources in an all-stock transaction. Based on the
       3-day average closing share prices of the companies as of August 11, 2020 and
       under the terms of the agreement, Montage Resources shareholders will receive
       1.8656 shares of Southwestern for each Montage Resources share. The transaction
       is expected to close in the fourth quarter of 2020, subject to customary closing
       conditions, including the approval of the Montage Resources shareholders.

       Highlights include:

   •   Represents a step change in free cash flow; approximately $100 million annual
       free cash flow beginning in 2021 based on current strip pricing;
   •   Accretive to per share financial metrics as well as leverage, margin and returns;
   •   Anticipated synergies of approximately $30 million in annual G&A savings
       captured following the transaction close, in addition to operational efficiencies;
   •   Maintains peer leading maturity runway and strong balance sheet;
   •   Combined company will be the third largest producer in Appalachia, expected
       total equivalent production of approximately 3 Bcfe per day; and
   •   Enhances economic inventory, with investment opportunities in proven, high-
       return Marcellus super rich and core Utica dry gas windows.

       “This is an exciting step for Southwestern as we expand our Appalachia footprint
       with the high-quality assets of Montage. As we have consistently stated, we are
       firm believers in the benefits of value-creating consolidation. This transaction
       further solidifies the Company’s position as a premier Appalachia operator and
       provides additional scale and synergies strengthened by our leading operational


                                                5
             Case 1:20-cv-08619 Document 1 Filed 10/15/20 Page 6 of 14




       execution. Consistent with our strategy, this transaction is expected to deliver
       increased free cash flow, improved returns and long-term value to shareholders,”
       said Bill Way, Southwestern Energy President and Chief Executive Officer.

       Way continued, “This acquisition is expected to deliver on all criteria of an
       accretive, value-adding transaction for the shareholders of both Southwestern
       Energy and Montage Resources. Southwestern Energy has consistently and
       methodically taken steps to enhance its resilience over the last few years, and this
       transaction solidifies that path and delivers on the commitment to responsibly
       manage the balance sheet and return to free cash flow.”

       John Reinhart, President and CEO of Montage Resources, commented, “This
       transaction creates a compelling opportunity for both Southwestern Energy and
       Montage Resources shareholders to benefit from the strength of the consolidated
       company. The combination creates a Company of substantial scale with
       capabilities to enhance cash flow generation and a strong balance sheet that
       provides opportunities for enhanced shareholder value creation. We appreciate all
       of the great work by Montage employees in forming a very attractive business
       that will continue to build upon the success of Southwestern Energy.”

       Concurrently, Southwestern also commenced a registered underwritten public
       offering of 55,000,000 shares of its common stock, with the proceeds expected to
       be used to retire a portion of Montage Resources’ 8.875% Senior Notes due 2023.
       The remaining portion of the Montage notes outstanding have the potential to be
       refinanced opportunistically.

                                        *       *       *

       Advisors

       Citi and Goldman Sachs & Co. LLC are acting as financial advisors and Skadden,
       Arps, Slate, Meagher & Flom LLP is acting as legal advisor to Southwestern.
       Barclays is acting as financial advisor and Norton Rose Fulbright LLP is acting as
       legal advisor to Montage Resources. Vinson & Elkins LLP is acting as legal
       advisor to EnCap Investments, L.P.

                     FALSE AND MISLEADING STATEMENTS
             AND/OR MATERIAL OMISSIONS IN THE PROXY STATEMENT

       23.     On October 6, 2020, the Company authorized the filing of the Proxy Statement

with the SEC. The Proxy Statement recommends that the Company’s shareholders vote in favor

of the Proposed Transaction.


                                                6
             Case 1:20-cv-08619 Document 1 Filed 10/15/20 Page 7 of 14




       24.    Defendants were obligated to carefully review the Proxy Statement prior to its

filing with the SEC and dissemination to the Company’s shareholders to ensure that it did not

contain any material misrepresentations or omissions.          However, the Proxy Statement

misrepresents and/or omits material information that is necessary for the Company’s

shareholders to make informed decisions regarding whether to vote in favor of the Proposed

Transaction, in violation of Sections 14(a) and 20(a) of the Exchange Act.

                 Material False and Misleading Statements or Material
     Misrepresentations or Omissions Regarding the Company’s Financial Projections

       25.    The Proxy Statement contains projections prepared by the Company’s and

Southwestern’s management concerning the Proposed Transaction, but fails to provide material

information concerning such.

       26.    The SEC has repeatedly emphasized that disclosure of non-GAAP projections can

be inherently misleading, and has therefore heightened its scrutiny of the use of such

projections.1 Indeed, on May 17, 2016, the SEC’s Division of Corporation Finance released new

and updated Compliance and Disclosure Interpretations (“C&DIs”) on the use of non-GAAP

financial measures that demonstrate the SEC’s tightening policy.2 One of the new C&DIs

regarding forward-looking information, such as financial projections, explicitly requires

companies to provide any reconciling metrics that are available without unreasonable efforts.


1
   See, e.g., Nicolas Grabar and Sandra Flow, Non-GAAP Financial Measures: The SEC’s
Evolving Views, Harvard Law School Forum on Corporate Governance and Financial
Regulation (June 24, 2016), available at https://corpgov.law.harvard.edu/2016/06/24/non-gaap-
financial-measuresthesecs evolving-views/; Gretchen Morgenson, Fantasy Math Is Helping
Companies Spin Losses Into Profits, N.Y. Times, Apr. 22, 2016, available at
http://www.nytimes.com/2016/04/24/business/fantasy-mathis-helping-companies-spin-ossesinto-
profits.html?_r=0.
2
 Non-GAAP Financial Measures, Compliance & Disclosure Interpretations, U.S. SECURITIES
AND       EXCHANGE          COMMISSION           (May     17,     2017), available   at
https://www.sec.gov/divisions/corpfin/guidance/nongaapinterp.htm.


                                                7
               Case 1:20-cv-08619 Document 1 Filed 10/15/20 Page 8 of 14




       27.      In order to make management’s projections included in the Proxy Statement

materially complete and not misleading, Defendants must provide a reconciliation table of the

non-GAAP measures to the most comparable GAAP measures.

       28.      Specifically, with respect to each set of projections, the Company must disclose

the line item projections for the financial metrics that were used to calculate the non-GAAP

measures, including: (i) EBITDAX; (ii) CFFO; and (iii) free cash flow.

       29.      Disclosure of the above information is vital to provide investors with the complete

mix of information necessary to make an informed decision when voting on the Proposed

Transaction.    Specifically, the above information would provide shareholders with a better

understanding of the analyses performed by the Company’s financial advisor in support of its

opinion.

                     Material False and Misleading Statements or Material
               Misrepresentations or Omissions Regarding Barclays’ Financial Opinion

       30.      The Proxy Statement contains the financial analyses and opinion of Barclays

Capital Inc. (“Barclays”) concerning the Proposed Transaction, but fails to provide material

information concerning such.

       31.      With respect to Barclays’ Net Asset Valuation Analysis, the Proxy Statement fails

to disclose: (i) the future after-tax cash flows used in the analysis and all underlying line items;

(ii) the after-tax general and administrative costs for Montage and Southwestern; (iii) the other

capital expenditure and cost adjustments for Montage; (iv) the value of hedges for each of

Montage and Southwestern; (v) the drilling and completion costs for Montage and Southwestern;

(vi) the value of midstream and marketing earnings for Southwestern; (vii) the value of firm

transportation commitment shortfalls for Southwestern; (viii) the carryover basis and NOL




                                                 8
              Case 1:20-cv-08619 Document 1 Filed 10/15/20 Page 9 of 14




balances for Montage and Southwestern; and (ix) the range of discount rates used in the analysis

and the underlying inputs and assumptions.

        32.    With respect to Barclays’ Selected Comparable Company Analysis, the Proxy

Statement fails to disclose the individual multiples and metrics for the each of the companies

observed by Barclays for its analysis.

        33.    With respect to Barclays’ Selected Comparable Transaction Analysis, the Proxy

Statement fails to disclose the individual multiples and metrics for the each of the transactions

observed by Barclays for its analysis.

        34.    With respect to Barclays’ Pro Forma Merger Consequences Analysis, the Proxy

Statement fails to disclose the range of valuation multiples applied to the Montage EBITDAX for

2021.

        35.    With respect to Barclays’ Transaction Premium Analysis, the Proxy Statement

fails to disclose the premiums paid in each of the transactions observed by Barclays for its

analysis.

        36.    With respect to Barclays’ Equity Research Analyst Price Targets Analysis, the

Proxy Statement fails to disclose the price targets observed in the analysis as well as the sources

thereof.

        37.    When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed. Moreover,

the disclosure of projected financial information is material because it provides shareholders with

a basis to project the future financial performance of a company and allows shareholders to

better understand the financial analyses performed by a financial advisor in support of its fairness




                                                 9
                Case 1:20-cv-08619 Document 1 Filed 10/15/20 Page 10 of 14




opinion.

          38.     Without the above described information, the Company’s shareholders are unable

to cast a fully informed vote on the Proposed Transactions. Accordingly, in order to provide

shareholders with a complete mix of information, the omitted information described above

should be disclosed.

                                               COUNT I

                       (Against All Defendants for Violations of Section 14(a)
                  of the Exchange Act and Rule 14a-9 Promulgated Thereunder)

          39.     Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          40.     Section 14(a)(1) of the Exchange Act makes it “unlawful for any person, by the

use of the mails or by any means or instrumentality of interstate commerce or of any facility of a

national securities exchange or otherwise, in contravention of such rules and regulations as the

Commission may prescribe as necessary or appropriate in the public interest or for the protection

of investors, to solicit or to permit the use of his name to solicit any proxy or consent or

authorization in respect of any security (other than an exempted security) registered pursuant to

section 78l of this title.” 15 U.S.C. § 78n(a)(1).

          41.     Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that communications with stockholders in a recommendation statement shall not

contain “any statement which, at the time and in the light of the circumstances under which it is

made, is false or misleading with respect to any material fact, or which omits to state any

material fact necessary in order to make the statements therein not false or misleading.” 17

C.F.R. § 240.14a-9.

          42.     Defendants have issued the Proxy Statement with the intention of soliciting



                                                     10
             Case 1:20-cv-08619 Document 1 Filed 10/15/20 Page 11 of 14




shareholders support for the Proposed Transaction. Each of the Defendants reviewed and

authorized the dissemination of the Proxy Statement, which fails to provide critical information

regarding, among other things, the financial projections for the Company.

       43.     In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Defendants, by virtue

of their roles as officers and/or directors, were aware of the omitted information but failed to

disclose such information, in violation of Section 14(a). The Defendants were therefore

negligent, as they had reasonable grounds to believe material facts existed that were misstated or

omitted from the Proxy Statement, but nonetheless failed to obtain and disclose such information

to shareholders although they could have done so without extraordinary effort.

       44.     The Defendants knew or were negligent in not knowing that the Proxy Statement

is materially misleading and omits material facts that are necessary to render it not misleading.

The Defendants undoubtedly reviewed and relied upon the omitted information identified above

in connection with their decision to approve and recommend the Proposed Transaction.

       45.     The Defendants knew or were negligent in not knowing that the material

information identified above has been omitted from the Proxy Statement, rendering the sections

of the Proxy Statement identified above to be materially incomplete and misleading. Indeed, the

Defendants were required to be particularly attentive to the procedures followed in preparing the

Proxy Statement and review it carefully before it was disseminated, to corroborate that there are

no material misstatements or omissions.

       46.     The Defendants were, at the very least, negligent in preparing and reviewing the

Proxy Statement. The preparation of a Proxy Statement by corporate insiders containing

materially false or misleading statements or omitting a material fact constitutes negligence. The




                                               11
                Case 1:20-cv-08619 Document 1 Filed 10/15/20 Page 12 of 14




Defendants were negligent in choosing to omit material information from the Proxy Statement or

failing to notice the material omissions in the Proxy Statement upon reviewing it, which they

were required to do carefully as the Company’s directors. Indeed, the Defendants were

intricately involved in the process leading up to the signing of the Merger Agreement and the

preparation of the Company’s financial projections.

          47.     The misrepresentations and omissions in the Proxy Statement are material to

Plaintiff, who will be deprived of his right to cast an informed vote if such misrepresentations

and omissions are not corrected prior to the vote on the Proposed Transaction.

          48.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                               COUNT II

                              (Against the Individual Defendants for
                          Violations of Section 20(a) of the Exchange Act)

          49.     Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          50.     The Individual Defendants acted as controlling persons of Montage within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers and/or directors of Montage, and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the incomplete and misleading statements contained in

the Proxy Statement filed with the SEC, they had the power to influence and control and did

influence and control, directly or indirectly, the decision making of the Company, including the

content and dissemination of the various statements that Plaintiff contends are materially

incomplete and misleading.



                                                    12
             Case 1:20-cv-08619 Document 1 Filed 10/15/20 Page 13 of 14




       51.     Each of the Individual Defendants was provided with, or had unlimited access to,

copies of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to

and/or shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

       52.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have

had the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The Proxy Statement at issue contains the

unanimous recommendation of each of the Individual Defendants to approve the Proposed

Transaction. They were thus directly involved in preparing this document.

       53.     In addition, as set forth in the Proxy Statement sets forth at length and described

herein, the Individual Defendants were involved in negotiating, reviewing, and approving the

Merger Agreement. The Proxy Statement purports to describe the various issues and information

that the Individual Defendants reviewed and considered. The Individual Defendants participated

in drafting and/or gave their input on the content of those descriptions.

       54.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       55.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9 by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons,

these Defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and

proximate result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.




                                                 13
             Case 1:20-cv-08619 Document 1 Filed 10/15/20 Page 14 of 14




       56.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and permanently enjoining Defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

       B.      Directing the Individual Defendants to disseminate an Amendment to the Proxy

Statement that does not contain any untrue statements of material fact and that states all material

facts required in it or necessary to make the statements contained therein not misleading;

       C.      Directing Defendants to account to Plaintiff for all damages sustained because of

the wrongs complained of herein;

       D.      Awarding Plaintiff the costs of this action, including reasonable allowance for

Plaintiff’s attorneys’ and experts’ fees; and

       E.      Granting such other and further relief as this Court may deem just and proper.

                                           JURY DEMAND

       Plaintiff demands a trial by jury on all issues so triable.

Dated: October 15, 2020                                        Respectfully submitted,

                                                               By: /s/ Joshua M. Lifshitz
                                                               Joshua M. Lifshitz
                                                               Email: jml@jlclasslaw.com
                                                               LIFSHITZ LAW FIRM, P.C.
                                                               821 Franklin Avenue, Suite 209
                                                               Garden City, New York 11530
                                                               Telephone: (516) 493-9780
                                                               Facsimile: (516) 280-7376

                                                               Attorneys for Plaintiff



                                                 14
